Case: 15-11108   Date Filed: 09/01/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                             No. 15-11108
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 2:14-cv-01941-LSC


PETER J. FERRARI,

                                             Plaintiff – Counter
                                             Defendant – Appellant,


                                  versus

D. R. HORTON, INC.,

                                               Defendant – Counter
                                               Claimant - Appellee.

                       ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (September 1, 2015)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-11108     Date Filed: 09/01/2015    Page: 2 of 2


      Before us is Peter Ferrari’s appeal of the District Court’s order of February

20, 2015, denying appellant’s motion to stay action and compel arbitration, and his

appeal of the District Court’s order of March 16, 2015, denying his motion for

reconsideration. The District Court denied Ferrari’s motion to stay action and for

arbitration on the ground that Ferrari had “waived his right to arbitration through

his conduct.” We agree and therefore affirm the February 20, 2015, order. The

District Court denied Ferrari’s motion for reconsideration because the two

arguments he presented in his motion—that D. R. Horton, Inc. had “failed to give

him a copy of the arbitration agreement when he was first hired” and refused to

provide him with a copy of the agreement despite his requests for copies of all . . .

employment agreements relating to this employment,” and that D. R. Horton, Inc.

“should be unable to argue that it was prejudiced by Ferrari pursuing litigation in

federal court when it could have moved to compel arbitration at any point during

either the state or federal proceeding”—were meritless. We agree for the reasons

the court stated in its March 16, 2015 order, and therefore affirm that order.

      AFFIRMED.




                                          2